                                               Case 3:20-cv-06262-LB Document 58 Filed 04/16/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                       UNITED STATES DISTRICT COURT

                                   9                                      NORTHERN DISTRICT OF CALIFORNIA

                                  10                                             San Francisco Division

                                  11        NANTWORKS, LLC, et al.,                           Case No. 20-cv-06262-LB
                                  12                        Plaintiffs,
Northern District of California
 United States District Court




                                                                                              DISCOVERY ORDER
                                  13                   v.
                                                                                              Re: ECF No. 57
                                  14        NIANTIC, INC.,
                                  15                        Defendant.

                                  16

                                  17         Niantic wants to strike a sentence from NantWorks’s response to Niantic’s Interrogatory No. 1

                                  18   — referencing “an embodiment of the ’051 Patent invention” — on the ground that it conflicts

                                  19   with Nantworks’s prior Patent Local Rule 3-1(g) statement that “it has no products that

                                  20   incorporate or reflect the asserted claims of the Asserted Patents.”1 Alternatively, it asks for a “full

                                  21   response” to the interrogatory and a “complete production” under Patent Local Rule 3-2.2

                                  22   NantWorks counters that there is no conflict with its disclosures and that compelling discovery is

                                  23   premature because the parties did not confer about the discovery (as the court’s standing order

                                  24   requires).3 The court can decide the dispute without oral argument. N.D. Cal Civ. L. R. 7-1(b).

                                  25

                                  26   1
                                        Discovery Letter Brief – ECF No. 57 at 1. Citations refer to the Electronic Case File (ECF); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents.
                                  27   2
                                           Id. at 3.
                                  28   3
                                           Id. at 3–5.

                                       ORDER – No. 20-cv-06262-LB
                                           Case 3:20-cv-06262-LB Document 58 Filed 04/16/21 Page 2 of 2




                                   1      For the reasons advanced by NantWorks, the court denies the motion to strike the sentence.

                                   2   The court denies the request for discovery without prejudice to the parties’ raising the issue after

                                   3   they have met and conferred.

                                   4      IT IS SO ORDERED.

                                   5      Dated: April 16, 2021

                                   6                                                    ______________________________________
                                                                                        LAUREL BEELER
                                   7                                                    United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-06262-LB                        2
